USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                              _________________________          No. 95-1918                              UNITED STATES OF AMERICA,                                Petitioner, Appellee,                                          v.                            STURM, RUGER & COMPANY, INC.,                                Respondent, Appellant.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                   [Hon. Steven J. McAuliffe, U.S. District Judge]                                              ___________________                              _________________________                                        Before                               Selya, Stahl and Lynch,                                   Circuit Judges.                                   ______________                              _________________________               Richard   D.  Wayne,   with   whom  Willard   Krasnow,  Lara               ___________________                 _________________   ____          SanGiovanni, and  Hinckley, Allen  & Snyder  were  on brief,  for          ___________       _________________________          appellant.               Frederick  D. Braid,  Walter J.  Johnson, Sharon  N. Berlin,               ___________________   __________________  _________________          Rains & Pogrebin,  P.C., Daniel J. Popeo,  and David A.  Price on          _______________________  _______________       _______________          brief for Washington Legal Foundation, amicus curiae.               John Shortall, Attorney, United  States Dep't of Labor, with               _____________          whom Joseph M. Woodward and Ann Rosenthal, United States Dep't of               __________________     _____________          Labor, Paul M. Gagnon, United States Attorney,  and Gretchen Leah                 ______________                               _____________          Witt,  Assistant  United  States  Attorney, were  on  brief,  for          ____          appellees.                              _________________________                                     May 14, 1996                              _________________________                    SELYA, Circuit Judge.  On the surface this case appears                    SELYA, Circuit Judge.                           _____________          to  touch a  sensitive nerve:   how  the Occupational  Safety and          Health Act  (OSH Act), 29  U.S.C.     651-678 (1994),  interfaces          with the field of  ergonomics (the study and design  of workplace          environments and job tasks and their effects on employee health).          Indeed, the respondent-appellant,  Sturm, Ruger &  Co. (Sturmco),          and   the  amicus,   the  Washington   Legal   Foundation  (WLF),          deliberately  frame the appeal in these terms; they entreat us to          declare that  the Occupational  Safety and  Health Administration          (OSHA)  lacks  the  authority   to  regulate  ergonomics  in  the          workplace  through  the medium  of  the  OSH Act's  general  duty          clause,  id.    654(a)(1),  and to  reverse the  district court's                   ___          order  on that basis.  We turn  a deaf ear to these blandishments          because close perscrutation of the record discloses that they are          premature.  This is no more than a run-of-the-mine administrative          subpoena  enforcement proceeding  which  presents  no  legitimate          opportunity to dwell on cosmic truths.                    Deeming it unwise  to make  a long prologue  and to  be          short in  the story  itself, cf.  2 Maccabees  2:32, we  omit any                                       ___          further introduction and proceed directly to the particulars.          I.  BACKGROUND          I.  BACKGROUND                    In  August  1993  an  OSHA  representative  arrived  at          Sturmco's factory  in  Newport, New  Hampshire, to  look into  an          employee complaint about air  quality.  But the visitor  did more          than test for  air contaminants;  he also informed  Sturmco of  a          Local Emphasis Program (LEP) inaugurated by OSHA's area director.                                          2          The LEP identified certain New Hampshire employers, based on  the          incidence  of particular  types of  workers' compensation  claims          filed  with a state agency, whom the area director believed might          have  an  unusually  high  number  of  employees  afflicted  with          multiple  movement disorders.   The  OSHA emissary  reported that          Sturmco had  been so identified and requested that it voluntarily          produce  certain  records  detailing  work-related  injuries  and          illnesses.  Sturmco complied.                    In  November of  the  same year,  the OSHA  functionary          returned  to  videotape employees  engaged  in  one of  Sturmco's          manufacturing operations.  He requested that the company complete          a questionnaire that related to ergonomic issues at  the factory.          Sturmco  took  the  matter  under  advisement  and,  in  January,          informed OSHA that it would not answer the questionnaire.                    OSHA  then served  a  subpoena  demanding that  Sturmco          produce a myriad of documents concerning manufacturing processes,          employee training,  and on-the-job injuries.   The company fenced          with  the agency, saying that  it would comply  with the subpoena          only  in  the event  that  OSHA  agreed not  to  use  any of  the          resultant information to impose  punitive sanctions.  Refusing to          accede to this  condition, OSHA  invoked 29 U.S.C.    657(b)  and          obtained  enforcement of  the  subpoena in  the federal  district          court.  See Reich v. Sturm, Ruger & Co., 903 F. Supp. 239 (D.N.H.                  ___ _____    __________________          1995).  Sturmco appeals.  We affirm.          II.  SUBPOENA ENFORCEMENT          II.  SUBPOENA ENFORCEMENT                    Although the  parties   especially  the respondent  and                                          3          the amicus   expend a great deal of energy debating the merits of          ergonomic  research  and  regulation, this  exegesis  is  largely          beside  the point.  The  principal question before  this court is          much  more mundane:   did  OSHA have the  authority to  issue the          administrative subpoena?  We hold that it did.                                          A                                          A                    An administrative subpoena is not self-executing and is          therefore   technically  not  a  "search."    It  is  at  most  a          constructive search, amounting to no more than a simple direction          to produce documents, subject to judicial review and enforcement.          See Oklahoma Press Pub. Co. v. Walling, 327 U.S. 186, 195 (1946);          ___ _______________________    _______          In  re Grand Jury Subpoena  Served Upon Simon  Horowitz, 482 F.2d          _______________________________________________________          72, 75-79 (2d Cir.),  cert. denied, 414 U.S.  867 (1973).   Thus,                                _____ ______          unlike  the  subject  of an  actual  search,  the  subject of  an          administrative  subpoena  has  an opportunity  to  challenge  the          subpoena  before yielding the information.  In the course of that          resistance, the  Fourth Amendment is available  to the challenger          as a defense against enforcement of the subpoena.  See Donovan v.                                                             ___ _______          Lone Steer, Inc.,   464 U.S. 408, 415 (1984);  see generally Jack          ________________                               ___ _________          W. Campbell IV, Note, Revoking the "Fishing License," 49 Vand. L.                                _______________________________          Rev. 395, 408-09 (1996).                    The requirements for  enforcement of an  administrative          subpoena are not onerous.1   In order to obtain  judicial backing                                        ____________________               1We  note  that  the  subpoena  at  issue  here  seeks  only          corporate  documents, and thus does not raise any of the concerns          discussed in In re Subpoena of Roger Gimbel, 77 F.3d 593, 596-600                       ______________________________          (2d Cir. 1996).                                          4          the  agency must  prove that  (1)  the subpoena  is issued  for a          congressionally authorized purpose, the information sought is (2)          relevant to the authorized  purpose and (3) adequately described,          and  (4)  proper procedures  have  been employed  in  issuing the          subpoena.   See United States v.  Morton Salt Co., 338  U.S. 632,                      ___ _____________     _______________          652 (1950); Oklahoma  Press, 327  U.S. at 208;  United States  v.                      _______________                     _____________          Comley, 890 F.2d 539, 541 (1st Cir. 1989).  As long as the agency          ______          satisfies  these  modest requirements,  the  subpoena  is per  se          reasonable and  Fourth Amendment  concerns are  deemed satisfied.          See Oklahoma Press,  327 U.S. at 208.   These standards  apply to          ___ ______________          OSHA  subpoenas  in  exactly the  same  way  that  they apply  to          subpoenas  issued  by  other  agencies.    See,  e.g.,  Reich  v.                                                     ___   ____   _____          Manganas, 70 F.3d  434, 437  (6th Cir. 1995);  Reich v.  National          ________                                       _____     ________          Eng'g &  Contr'g Co., 13  F.3d 93,  98 (4th Cir.  1993); Dole  v.          ____________________                                     ____          Trinity  Indus., Inc., 904 F.2d 867, 871 (3d Cir.), cert. denied,          _____________________                               _____ ______          498 U.S. 998 (1990); Donovan v.  Union Packing Co., 714 F.2d 838,                               _______     _________________          840 (8th Cir. 1983).                                          B                                          B                    The  respondent's central  thesis  boils down  to this:          the  subpoena  should not  be  enforced  because OSHA  issued  it          pursuant  to an inspection scheme  (the LEP) that  did not derive          from  within  OSHA's statutory  authority.    Sturmco casts  this          proposition  in two modes.   First, it focuses  on the inspection          scheme in the forlorn  hope that we will  apply to this  subpoena          the  more stringent test  applicable to  administrative searches,          namely,  the requirement  that  on-site inspections  be conducted                                          5          pursuant to "reasonable legislative or administrative standards."          Marshall v. Barlow's, Inc., 436 U.S. 307, 320 (1978).          ________    ______________                    We  will  not  dance  to  the  respondent's  tune.   At          present,  OSHA is  not seeking  to conduct  an inspection  or any          other physical search of  Sturmco's premises, but, rather, merely          to  enforce a subpoena duces tecum.2   The Supreme Court has made          it pellucid that subpoenas    as opposed to inspections  or other          administrative searches   are subject to the minimal standards of          Oklahoma Press and its progeny, not to the more rigorous Barlow's          ______________                                           ________          criteria.  See  Lone Steer, 464 U.S. at 414.  Thus, to the extent                     ___  __________          that  Sturmco's animadversions  are directed  at whether  the LEP          drew its essence from  a reasonable administrative standard, they          have no bearing on the question we must decide.                                          C                                          C                    In  view  of the  frailty  of  its first  asseveration,          Sturmco's  appeal  necessarily  stands  or falls  on  its  second          argument, namely, whether issuing  the subpoena was within OSHA's          statutory authority.  We think that it falls.                    1.   The  Statutory Scheme.   The  OSH Act  imposes two                    1.   The  Statutory Scheme.                         _____________________          distinct duties on employers.   First, employers must comply with          specific  workplace health  and safety  standards  established by                                        ____________________               2It  is simply not true,  as Sturmco seems  to suggest, that          OSHA may only  issue subpoenas pursuant  to inspections based  on          employee complaints.  As  the Eighth Circuit has observed:   "The          statute does not mandate  an inspection of the premises  in order          to enforce a  limited subpoena  to determine whether  there is  a          probable  violation of the law.  Indeed, the Secretary should not          be  expected to do more  than the circumstances  require."  Union                                                                      _____          Packing, 714 F.2d at 840 (citation omitted).          _______                                          6          OSHA.  See 29  U.S.C.   654(a)(2).   To this end, the Act  grants                 ___          OSHA authority to  promulgate such  standards.3  See  id.    655.                                                           ___  ___          Second,  to fill whatever gaps may  exist after rules delineating          specific  standards have  been  promulgated, the  Act imposes  on          employers  a general duty to  provide "employment and  a place of          employment  which  are  free from  recognized  hazards."    Id.                                                                        ___          654(a)(1).   OSHA  enforces this  general duty  clause, as  it is          called, through case-by-case adjudicative proceedings.  See id.                                                                    ___ ___          661(i)  (establishing   administrative  adjudication  mechanism);          Puffer's Hardware, Inc.  v. Donovan,  742 F.2d 12,  17 (1st  Cir.          _______________________     _______          1984) (holding that  the Secretary does not  abuse his discretion          by  issuing  citations  in  adjudicative  proceedings  under  the          general duty clause as opposed to establishing specific standards          via rulemaking); see also  Reich v. Montana Sulpher &  Chem. Co.,                           ___ ____  _____    ____________________________          32  F.3d  440,  445 (9th  Cir.  1994)  (noting  "OSHA's statutory          obligation  to  enforce  the general  duty  clause  as a  minimum          standard"), cert.  denied,  115 S.  Ct.  1355 (1995);  Matter  of                      _____  ______                              __________          Establishment  Inspection of Kelly-Springfield  Tire Co., 13 F.3d          ________________________________________________________          1160,  1167  (7th  Cir.  1994)  (acknowledging  the   Secretary's          authority to  enforce the  general duty  clause); UAW  v. General                                                            ___     _______          Dynamics Land Sys. Div., 815 F.2d 1570, 1577 (D.C. Cir.) (limning          _______________________          the standards OSHA must meet to prove  a violation of the general                                        ____________________               3Although OSHA  has  never  established  health  and  safety          standards relating specifically to  ergonomics, the agency at one          point issued an advance proposed notice of rulemaking, requesting          information  and comments on  ergonomics from interested parties.          See  57  Fed. Reg.  34,192  (Aug.  3, 1992).    OSHA  has yet  to          ___          promulgate an official notice of proposed rulemaking  adumbrating          specific ergonomic standards.                                          7          duty clause), cert. denied, 484 U.S. 976 (1987).                        _____ ______                    OSHA asserts as authority  for the instant subpoena its          power  to investigate  possible  violations of  the general  duty          clause.  It is  by now apodictic that enforcement  of the general          duty clause is a  purpose properly authorized by Congress.   See,                                                                       ___          e.g., Montana Sulpher, 32 F.3d at 449; Kelly-Springfield, 13 F.3d          ____  _______________                  _________________          at 1166-67.                    2.  "Recognized Hazards".  In  an effort to make an end                    2.  "Recognized Hazards".                        ____________________          run around these holdings, Sturmco  and WLF question the validity          of OSHA's  purpose by  positing  that ergonomic  hazards are  not          "recognized  hazards"  within the  purview  of  the general  duty          clause.    This  initiative   features  two  decisions  in  which          administrative  law  judges  (ALJs)  under the  auspices  of  the          Occupational Safety  and Health Review Commission (OSHRC) refused          to enforce  citations for particular ergonomic  hazards under the          general  duty clause.  See  Beverly Enters., Inc.,  OSHRC No. 91-                                 ___  _____________________          3344  (A.L.J. 1995);  Pepperidge  Farm, Inc.,  OSHRC No.  89-0265                                ______________________          (A.L.J.  1993).  Sturmco and WLF insist that these decisions show          that OSHA lacks the  rudimentary authority to regulate ergonomics          under  the  general duty  clause.   In  the  absence of  any more          specific  regulatory   authority,  they  conclude,   OSHA  cannot          demonstrate  a proper  purpose for  the issuance  of  the instant          subpoena.                    This  conclusion is  built on  shifting sands.   In the          first place, neither of  the cited ALJ decisions holds  that OSHA          lacks authority in all instances to regulate ergonomics under the                          ________________                                          8          general duty clause.4  They therefore fail to provide  convincing          support for the proposition that OSHA will not be able to prove a          violation of the general duty clause in this case.  In the second          place      and  more   important     the   respondent's  argument          misconstrues  the   scope  of   the  judicial  inquiry   that  is          appropriate at this stage.                    We have repeatedly admonished that questions concerning          the  scope of an  agency's substantive authority  to regulate are          not  to be resolved in subpoena enforcement proceedings.  See FTC                                                                    ___ ___          v. Monahan, 832  F.2d 688, 690 (1st Cir. 1987), cert. denied, 485             _______                                      _____ ______          U.S. 987  (1988); FTC v. Swanson,  560 F.2d 1, 2  (1st Cir. 1977)                            ___    _______          (per  curiam);  SEC v.  Howatt, 525  F.2d  226, 229-30  (1st Cir.                          ___     ______          1975).    Subpoena enforcement  proceedings  are  designed to  be          summary in nature, see Comley, 890 F.2d at  541, and an "agency's                             ___ ______          investigations should not be  bogged down by premature challenges          to its regulatory jurisdiction," Swanson, 560 F.2d at 2.  As long                                           _______          as  the   agency's  assertion  of  authority   is  not  obviously          apocryphal, a procedurally sound subpoena  must be enforced.  See                                                                        ___          id.; see  also EEOC  v. Kloster  Cruise Ltd.,  939 F.2d  920, 923          ___  ___  ____ ____     ____________________          (11th Cir. 1991).                    Refined to bare essence, the respondent's argument runs                                        ____________________               4Both  decisions are presently  on review before  OSHRC.  In          any event, because the cases are merely first-tier ALJ decisions,          they are  entitled to no precedential value before this tribunal.          See  Matter of  Establishment Inspection  of Cerro  Copper Prods.          ___  ____________________________________________________________          Co.,  752 F.2d  280,  284  (7th  Cir.  1985)  (per  curiam)  ("An          ___          unreviewed  ALJ decision  does not  bind OSHRC  or the  courts as          precedent.")  (citing cases).   Their  utility  depends solely on          the persuasive power, if any, of their reasoning.                                          9          along the  following lines.  As  part of its burden  of proving a          violation  of the  general duty  clause, OSHA  must show  that an          employer failed to keep its workplace free of a recognized hazard          that  caused (or was likely  to cause) death  or serious physical          injury.    See  General  Dynamics,  815  F.2d at  1577;  Puffer's                     ___  _________________                        ________          Hardware, 742 F.2d at 18.  Ergonomic hazards, Sturmco argues, are          ________          not such "recognized hazards,"  and, therefore, OSHA cannot carry          its  burden.   Given  the early  stage  of the  proceedings, this          argument falters.                    To  be sure, a debate  rages in both  legal and medical          circles over the dangers posed by, for example, multiple movement          disorders, as well  as over  the optimum method(s)  by which  so-          called ergonomic dangers can be alleviated.  But uncertainties of          this sort do  not provide  a cognizable basis  for concluding  at                                                                         __          this stage that OSHA would not be able to issue a citation.  This          __________          is  especially  true when,  as now,  a  subpoena is  "designed to          produce the very  information that  may be needed  to shed  light          upon those questions."  Howatt, 525 F.2d at 230.                                  ______                    3.  A Variation on the Theme.  WLF comes at the problem                    3.  A Variation on the Theme.                        ________________________          from another angle.  It asserts that once a subpoena  is enforced          the  chance for  an effective  challenge evaporates  because most          employers  are likely  to settle  with OSHA  rather  than proceed          through the rigors of the administrative litigation  process.  As          an initial matter, we doubt that this argument is properly before          us.    While amicus  briefs are  helpful in  assessing litigants'          positions, an amicus cannot introduce a new argument into a case.                                          10          See  Lane v. First Nat'l Bank, 871  F.2d 166, 175 (1st Cir. 1989)          ___  ____    ________________          (explaining  that an amicus may not "interject into a case issues          which the litigants, whatever their reasons might be, have chosen          to ignore"); accord Vote Choice, Inc. v. DiStefano, 4 F.3d 26, 36                       ______ _________________    _________          (1st Cir. 1993).                    In  all events, WLF's argument fails on the merits.  It          offers no empirical  or statistical  evidence in  support of  its          conclusions  about settlement rates.   Moreover, it  points to no          case   holding  that   the  prospective   burden  of   litigation          constitutes a cognizable injury sufficient to breathe life into a          pre-enforcement  challenge to  agency action  notwithstanding the          guaranteed availability of judicial review following final agency          action.  Put bluntly, WLF asks us to buy  a pig in a poke, and we          refuse to do so.                    At  any  rate,  we  have  already  rejected  a  similar          argument in repudiating an estoppel-based collateral attack on an          OSHA citation.    In Northeast  Erectors  Ass'n v.  Secretary  of                               __________________________     _____________          Labor, 62  F.3d 37 (1st Cir. 1995), we  held that a party did not          _____          suffer substantial harm from being required to raise defenses  to          a citation  only after the citation  had issued.  See  id. at 40.                                                            ___  ___          We  also  warned  that   permitting  parties  to  circumvent  the          administrative process  by bringing collateral challenges  in the          district  court would  "subvert  Congress's intent  to have  such          claims  reviewed  through the  OSH Act's  detailed administrative          procedure."  Id.                       ___                    4.  Recapitulation.   We  need go no  further.   OSHA's                    4.  Recapitulation.                        ______________                                          11          authority  to  investigate  ergonomic  conditions  in  search  of          possible  general  duty  clause   violations  easily  passes  the          undemanding  test   for  the  enforceability   of  administrative          subpoenas.   Were we to  succumb to the  siren song that  Sturmco          sings  and  stop  the  subpoena for  want  of  some sophisticated          standard  for systemically specifying ergonomic hazards, we would          in  effect  be requiring  OSHA to  "charge first  and investigate          later."   Montana Sulpher, 32  F.3d at 444.   This tergiversation                    _______________          would stand  the administrative  enforcement process on  its head          and in  the bargain  would both  defy the  will  of Congress  and          ignore the teachings  of the  Court.   We will  not encourage  so          resupinate an exercise.                                          D                                          D                    We must attend to a final detail.  While the respondent          does not  seriously contend that  the documents requested  in the          subpoena are irrelevant  to OSHA's asserted  purpose or that  the          subpoena was issued  in a procedurally irregular manner,  it does          attempt to argue that enforcement  should be withheld because the          subpoena  is abusive  and overbroad.   On appeal,  Sturmco's sole          stated basis for  this contention  is that, because  there is  no          ergonomic  standard   or  definition  of  ergonomic  hazard,  any          document request must  necessarily be abusive.   This is  nothing          more than a cross-dressing  of the argument, previously rejected,          that  OSHA lacks  authority to  issue a  subpoena pursuant  to an          investigation of ergonomic hazards for possible violations of the          general duty clause.  We  can conceive of no reason to  give this                                          12          importuning further attention.  Accordingly, the subpoena must be          enforced.          III.  CITATION ENFORCEMENT          III.  CITATION ENFORCEMENT                    In  July of 1994, while the respondent was in the midst          of  contesting the  subpoena's validity,  OSHA issued  a citation          charging the  company with failure to  produce certain subpoenaed          documents.   The  respondent  requested that  the district  court          prohibit  enforcement of the citation.  The court refused, citing          a perceived lack of jurisdiction.  See Sturm, Ruger, 903  F. Supp                                             ___ ____________          at 250.                    As the district court recognized,  id. at 249-50, it is                                                       ___          questionable whether OSHA citations  issued for failure to comply          with   a  subpoena  that  the  employer  is  in  the  process  of          challenging may be enforced.  See, e.g., Lone  Steer, 464 U.S. at                                        ___  ____  ___________          415 (explaining that an employer may "question the reasonableness          of [a] subpoena, before  suffering any penalties for  refusing to                           ________________________________________________          comply  with  it,  by raising  objections  in  an  action in  the          ________________          district court") (emphasis supplied); See v. City of Seattle, 387                                                ___    _______________          U.S. 541, 544-45  (1967) (similar); Brock  v. Emerson Elec.  Co.,                                              _____     __________________          834  F.2d  994, 997  (11th  Cir. 1987)  (similar).    But as  the          district court  also recognized, Sturm,  Ruger, 903  F. Supp.  at                                           _____________          250, the law lodges exclusive jurisdiction over challenges to the          validity  of citations with OSHRC, subject to review by the court          of appeals.  See 29 U.S.C.    659(c) & 660(a); see also Northeast                       ___                               ___ ____ _________          Erectors,  62 F.3d at  39-40 (explaining jurisdictional structure          ________          of OSH Act  and holding  that the district  court lacked  subject                                          13          matter jurisdiction  over a pre-enforcement challenge  to an OSHA          citation).                    The  OSH Act  provides  only a  few  limited bases  for          original jurisdiction in  the district court,  and none of  those          bases exists here.  The administrative review and appeals process          thus remains  "the exclusive procedure through  which an employer          can obtain  review of  OSHA [citation] enforcement  proceedings."          Northeast Erectors, 62  F.3d at 39.5  Consequently,  the district          __________________          court  did not  err in  refusing, on  jurisdictional grounds,  to          entertain Sturmco's complaint anent the citation.          IV.  CONCLUSION          IV.  CONCLUSION                    There is much less  to this appeal than meets  the eye.          Because  OSHA had authority to  issue the subpoena to investigate          possible  violations of the  general duty clause,  we must affirm          the judgment  below.  In so  doing, we leave for  another day the          question  whether  OSHA  will ultimately  be  able  to enforce  a          citation  against Sturmco (or  anybody else, for  that matter) on          the ground  that ergonomic hazards are  recognized hazards within          the meaning of the OSH Act's general duty clause.          Affirmed.          Affirmed.          ________                                        ____________________               5Sturmco is currently contesting the  citation before OSHRC,          and  it will  be  entitled to  all  appropriate defenses  against          enforcement  there and on any ensuing appeal.  See, e.g., Emerson                                                         ___  ____  _______          Elec., 834  F.2d at 997  (affirming OSHRC's vacation  of citation          _____          issued for failure to produce documents).  That route is the only          available avenue of protest vis-a-vis the citation.                                          14